Citation Nr: 0434449	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney, 
Berry, Kelley & Reiman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied service connection for PTSD.  In July 
2003, an RO Decision Review Officer (DRO) reconsidered the 
claim and likewise denied it.  The veteran testified before 
the Board at a July 2004 hearing held at the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran has been diagnosed with schizoaffective 
disorder, which was first manifested many years after 
service.  

3.  The veteran does not have an acceptable PTSD diagnosis or 
credible corroboration of an alleged noncombat stressor in 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U.S. Army from June 
1962 to June 1965.  His service medical records show that his 
head, face, neck, neurological system, lower extremities, 
cardiovascular system and musculoskeletal system were normal 
on his June 1962 enlistment examination.  He only had a scar 
on the right upper arm that he attributed to a May 1961 
laceration injury from an automobile accident.  In December 
1964, he sustained a subconjunctival hemorrhage of his left 
eye and an abrasion of his left upper eyelid in an automobile 
accident.  His April 1965 separation examination showed 
normal findings for his spine and musculoskeletal system and 
there was no mention of any stab wound in service.  The 
accompanying medical history report mentioned various other 
problems, but not a stab wound to the back.   

Service personnel records show that he was stationed with the 
1st Missile Battalion, 57th Artillery, with the U.S. Army on 
Okinawa in the Ryukyu Islands from late 1962 into 1964.  
According to his Form DD214, his military occupational 
specialty was Medical Specialist.  Additional service 
personnel records show that he was an aid station attendant 
and an ambulance driver.  There is no indication that he 
served in Korea at any time.  

The Board notes that there is an inconsistency in the service 
personnel records.  They show that he debarked in Naha, 
Okinawa, in November 1962, that he then embarked from the 
same place in November 1964, but that he then arrived in 
Oakland, California, in April 1964.  The Board notes that 
this must be a typographical error, since other service 
personnel records indicate that the veteran received various 
medals and citations at Fort Buckner, which is on Okinawa, 
well into January 1964.  Nevertheless, despite this possible 
typographical error, the service personnel records include no 
reference whatsoever to any period of service in Korea during 
the veteran's active duty.  

VA medical records from 1976 to 1980 show treatment for 
various problems, including recurrent low back pain.  These 
records show that the veteran had been employed as a truck 
driver, but they do not mention any back injury or trauma.

Records from Creighton University Hospital from 1979 show 
treatment for various conditions, including low back pain.  
He was seen in April 1979 for back pain, following a reported 
history of the gradual onset of back symptoms four to five 
weeks earlier.  He did not recall any specific injury.  
Examination at that time and on follow-up in May 1979 
revealed no stab wound residuals involving the back.  

In August 1979, a private doctor, Harold R. Horn, M.D., 
described a recent (July 1979) orthopedic evaluation of the 
veteran.  Although he examined the lumbar area, there was no 
reference to a stab wound, well healed or otherwise.  

The veteran complained of degenerative disc disease and back 
pain in August 1979.  The examiner noted no stab wound of the 
back.  In December 1979, he was seen by the VA for back pain 
radiating into his left leg; he described having strained his 
back in July 1979 while lifting heavy objects, but he did not 
mention any in-service stab wound to the back.  Similarly, 
the concomitant examination identified no stab wound to the 
veteran's back.  

On a May 1981 claim involving back pain, the veteran stated 
that he either had or developed arthritis in 1963.  Again, he 
did not mention any stab wound to the back.  

VA medical records from 1981 onwards show treatment for 
psychiatric complaints, including depression and 
schizophrenia.  There also are numerous references to violent 
behavior and several automobile and workplace accidents.  

A 1985 medical summary from Grady Memorial Hospital indicated 
that the veteran reported that he was in good health until a 
February 1985 motor vehicle accident, after which he 
developed low back and left leg pain.  He began seeing a 
chiropractor for his back and leg symptoms

In June 1985, a private psychiatrist, Barry N. Jones, M.D., 
P.C., wrote that the veteran reported the onset of his 
psychiatric difficulties in September 1983, when he was taken 
to an emergency room by his family for "a seizure."  He 
described having been hit on the head with a piece of 
equipment at work, about eight months before the onset of his 
seizures.  He also described a history of back pain.  He 
denied any surgical procedures.  The diagnosis was borderline 
personality organization with narcissistic features, and 
anxiety and depressive neurosis, mixed.

On January 1986 hospitalization, his diagnosis was major 
depression, recurrent, unspecified.

In a February 1986 letter from the DeKalb County Board of 
Health to the Disability Adjudication Section of the Georgia 
Department of Human Resources, a counselor wrote that the 
veteran's seizures were associated with a workplace head 
injury (post-service).

The veteran filed a claim for service connection for 
residuals of a stab wound to the low back in May 1986.

May 1988 private medical records reflect complaints of low 
back pain.  The veteran had had a car accident in 1983 and he 
had recently developed back pain while getting out of a car.  
The diagnosis was lumbosacral back strain.  

In July 1989, the veteran was treated for back pain and a 
seizure disorder; his seizures dated back to 1983, following 
a head injury sustained in a truck accident.

In November 1989, the Board denied a claim for service 
connection for a stab wound to the back.  

In a March 1990 letter, the Social Security Administration 
(SSA) wrote that the veteran had been entitled to benefits 
since August 1985 due to an affective disorder.

An April 1990 private examination report from Wedgewood 
Medical Center included the veteran's account of a 1983 work-
related head injury when he was caught between a truck and a 
heavy cement bucket and struck on the head (with other 
injuries as well).  He reportedly developed a seizure 
disorder following this incident, but a doctor did not see 
him until 1984 or 1985, when a seizure episode was witnessed.  
Examination showed chronic back pain, which the veteran 
attributed to a stab wound in Korea that was later aggravated 
by the 1983 workplace injury.  He had a small stab wound scar 
over his upper lumbar area.  Pertinent diagnoses were a 
generalized seizure disorder and mild chronic back pain.

In November 1990, the veteran filed a claim for service 
connection for seizures and for residuals of a stab wound at 
the site of his L7 vertebra.  In later correspondence, he 
alleged that he was stabbed in the back by a Marine while he 
was on temporary duty in Korea in October 1962. 

A May 1991 letter from the National Personnel Records Center 
(NPRC) indicated that 80 percent of the records of Army 
personnel serving from 1912 through 1959 had been lost in a 
July 1973 fire at the NPRC's storage facility.  However, the 
veteran's records had not been located in the most damaged 
area of the facility.  A review by the Board of the veteran's 
service medical records fails to indicate missing medical 
records. 

On VA medical examination in August 1991, the veteran 
reported being stabbed in the back while on active duty in 
Korea.  He claimed having had consistent complaints of left-
sided back pain since then.  Examination showed a small stab 
wound over the mid-lumbar area (about two centimeters wide).  
The impression was status-post stab wound to the mid-lumbar 
region with no neurologic symptoms.

An October 1991 VA examination noted the veteran's account of 
having been stabbed in the back in 1962 while on active duty 
in Korea.  He also sustained left eye and head injuries in a 
car accident in Germany, with seizures starting around 1976.  
Examination revealed a well-healed scar on the left lower 
lumbar region.  Pertinent impressions were mild paraspinous 
muscle irritation, but otherwise well healed left lower back 
stab wound; status post phlebitis, left leg, 1985; status 
post blunt head trauma with loss of consciousness, abrasion 
and hemorrhage to left eye; and post-traumatic seizure 
disorder, controlled with Dilantin medication.

In December 1991, the veteran complained that he had always 
had back pain, but he denied any back injury. 

The veteran testified at a July 1992 Board hearing in a then-
pending appeal that he was stabbed in the back while assigned 
to the Headquarters of the 1st Missile Battalion, 57th 
Artillery, stationed in Artillery Station, Okinawa.  While on 
temporary duty assignment in Korea in late 1962 or early 
1963, he and some fellow soldiers became involved in a 
racially motivated fight with other soldiers.  He stated that 
several stabbings occurred, resulting in several injuries and 
deaths.  He reported being stabbed in the back during this 
fight and being hospitalized for eleven days; he could not 
recall the name of the hospital.  He reported that he may 
have received stitches for his wound, but that these were 
later removed.  He also testified that his unit's location in 
Okinawa was a remote outpost, and that because of this he and 
several other field medics had wide latitude and discretion 
to dispense medication and were not obligated to make 
official notations of such in the service medical records.  
He also stated that he was deemed disabled by the SSA due to 
a manic-depressive psychiatric disorder; he challenged this 
diagnosis and asserted that his correct diagnosis was 
paranoid schizophrenia with homicidal and suicidal 
tendencies.  Further, he described hearing conflicting 
stories that his service medical records had been destroyed 
in a fire, and he expressed suspicion, frustration, and doubt 
regarding whether the VA had all of his service medical 
records.  He stated that he could provide copies of his own 
medical records because he had had access to them while a 
medic in service.  

The veteran wrote in November 1993 that he had sent the VA a 
list of 14 fellow soldiers who allegedly witnessed the in-
service stabbing.  In this regard, the claims folders contain 
a list of the 14 names submitted by the veteran, which was 
received by the RO in November 1990.  Related documents, 
including the RO's determinations in a December 1993 
decision, indicate that the RO researched the 14 names and 
mailed letters to the eight addresses that it could identify 
in June 1991; some letters were returned as undeliverable, 
and as of December 1993, no response from the remaining 
outstanding letters had been received.

On VA examination in June 1994, the veteran described the in-
service stabbing.  The examiner said that the veteran was a 
poor historian and could not provide details regarding 
exactly which injuries occurred at what time.  The stab wound 
was in the upper lumbar spine area

On a June 1994 VA psychiatric examination, the veteran stated 
that he served in the Army for about three years (with duty 
in Korea, Okinawa, and Germany).  He stated that he was the 
victim of various types of discrimination, but he did not 
describe any uniquely traumatic experiences.  The diagnoses 
were depressed type schizoaffective disorder and persecutory 
type paranoid disorder.  In a July 1994 addendum, the 
psychiatrist stated that the current diagnoses were amenable 
to prior diagnoses of schizoaffective disorder or 
schizophrenia.  PTSD was not indicated. 

On VA examination in June 1994, the veteran reported having 
developed left knee and low back pain when he was stabbed in 
the left lower back while stationed in Korea in 1962.  He 
alleged that this injury caused him to alter his gait which, 
in turn, led to problems with his left knee.  He also alleged 
that his phlebitis of his left lower extremity, which he 
reported as having been first manifested in 1985, was also 
due to the back stab injury.  Examination of his back 
revealed a one and a half inch well-healed and unretracted 
scar near the L3 region of his left lower back.  The 
pertinent diagnosis was status post stab wound to the left L3 
lumbar region while stationed in Korea, by history.

The veteran underwent a private cardiological consultation in 
June 1994.  At that time, the examiner also noted a past 
surgical history of stab wounds and spinal surgery.

In 1993 and 1994, the RO received extensive medical records 
from DeKalb County Hospital, the SSA, Grady Memorial 
Hospital, and the VA, all of which cover the period from 
1984.  They generally included evidence of inpatient 
domiciliary-style psychotherapy and group counseling for 
schizophrenia, schizoaffective disorder, and paranoid and 
delusional behavior with elements of grandiosity.  

In June 1997, in connection with an earlier case involving 
service connection for a stab wound to the back, the Board 
remanded the matter for an additional search of military 
records.  At the time, the veteran had been alleging that he 
was stabbed (and then hospitalized) sometime between December 
1962 and February 1963.

In September 1997, the NPRC wrote that a search of morning 
reports from December 1, 1962, to February 28, 1963, of the 
Headquarters, 1st Missile Battalion, 57th Artillery, during 
any service in Okinawa and Uijongbu, Republic of Korea did 
not refer to the veteran.

In December 1997, Richard C. Sposato, M.D., of Lincoln 
Neurology, wrote that the veteran reported having been 
stabbed in his lower back in November 1962 and having been in 
an automobile accident in Germany in 1965, while on active 
duty.  

In a March 2000 decision, in pertinent part, the Board denied 
a petition to reopen a claim for service connection for a 
stab wound to the back.  

In July 2000, the veteran assaulted a security guard at a 
local hospital.  He had a diagnosis of delirium due to 
substance (marijuana) intoxication.  He had been agitated, 
violent, and assaultive; 11 people and five policemen had to 
restrain him in the emergency room.  He was transferred to a 
VA hospital, where he was hospitalized from July through 
August 2000 with chronic paranoid schizophrenia; depressive 
disorder, not otherwise specified; and seizure disorder.  He 
also had a history of marijuana abuse.  

After this hospitalization, he was placed on a Board of 
Mental Health commitment for outpatient treatment.  On 
psychiatric evaluation in September 2000, he stated that he 
first started hearing voices, being paranoid, and having 
suicidal and homicidal thoughts in 1985, at which time he 
underwent his first hospitalization.  He denied any problems 
with panic attacks; although he tended to worry, he did not 
have excessive problems with anxiety.  Significantly, he did 
not have any signs or symptoms of PTSD.  The assessment was 
schizoaffective disorder.  

VA psychiatric treatment records from 2001 have been 
obtained, but they do not describe any PTSD diagnoses.  There 
was evidence of paranoia.

VA medical records from 2003 show ongoing treatment for 
multiple problems, including anxiety, depression, and trouble 
remembering and concentrating.  The records show that the 
veteran was homeless.  

In March 2003, the veteran filed a claim for service 
connection for PTSD; he alleged that he had been hospitalized 
for this about two years earlier at the VA Medical Center in 
Omaha, Nebraska.

A VA psychiatrist (Dr. Ahsan Naseem) evaluated the veteran in 
March 2003, noting the veteran's history of heightened 
anxiety and depression for the past several years and violent 
memories in the recent past.  The psychiatrist noted the 
veteran's preoccupation with a stabbing by a "white Marine" 
that resulted in hospitalization for 10 to 12 days.  His 
psychiatric history included treatment for depressive and 
psychotic symptoms accompanied by severe agitation; he also 
had a history of seizure disorders.  The psychiatrist noted 
that the veteran's history was sketchy and that he was unable 
to relate his stressors clearly.  The diagnostic impression 
was a history of schizoaffective disorder and a "rule-out" 
of PTSD.  An April 2003 psychiatrist's note showed a 
diagnosis of PTSD and a "rule-out" of schizoaffective 
disorder.  The same psychiatrist diagnosed PTSD in May 2003, 
but he did not mention schizoaffective disorder.  

On VA mental disorders examination in May 2003, the examiner 
reviewed the veteran's history, including recent PTSD 
diagnoses.  The examiner stated that the "A" criteria for 
PTSD could not be established under DSM-IV because the 
traumatic event could not be validated; in addition, he also 
did not meet several other criteria of PTSD, although he did 
exhibit some criteria of PTSD.  The examiner specified that 
the veteran met the PTSD criteria (the B, C, and D criteria) 
under DSM-IV for persistent reexperience of a traumatic 
event; persistent avoidance of trauma-associated stimuli and 
numbing of general responsiveness; and persistent symptoms of 
increased arousal.  However, he did not meet the A, E, or F 
criteria for PTSD for exposure to a traumatic event; duration 
of the disturbance; and clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning due to the disturbance.  Diagnoses were 
schizoaffective disorder, in partial remission; opiate 
dependence in full sustained remission; cocaine dependence in 
full sustained remission; and active nicotine dependence.  He 
did not have a personality disorder.  The examiner concluded 
that a PTSD diagnosis could not be established.  The veteran 
had a history of schizophrenic disorder and continued to show 
residual signs of schizoaffective disorder.  The veteran's 
schizoaffective disorder rendered him unemployable.  

The RO informed the veteran in August 2003 and January 2004 
that his name was not found on morning reports from the 1st 
Artillery Battalion, 57th Artillery Unit.  

At a hearing before the Board in July 2004, the veteran 
testified that a VA doctor (Dr. Naseem) at the VA medical 
center in Lincoln, Nebraska, diagnosed him with PTSD in 2001 
or 2002; he reported receiving treatment every three months 
or so.  He also described the stabbing incident that 
allegedly occurred in service; he had been stationed in 
Okinawa, Japan, but he had been on temporary duty assignment 
in Korea.  He was transported to a military hospital in an 
ambulance that also contained several dead men.  He described 
being hospitalized at a military hospital in Korea that was 
commonly referred to as "Little Chicago."  The only name of 
any witness that he provided was "Jones," and he referred 
to an unnamed fellow soldier originally from Puerto Rico.  He 
also mentioned a "Lieutenant Jefferson," a "Sergeant 
Potts," a "Sergeant Taylor," and a "Captain Bennett," who 
would presumably corroborate his having been in Korea.    

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
June 2003, that is, after the date of the VCAA's enactment on 
November 9, 2000.  Various VA notices have informed the 
veteran of all applicable laws and regulations, what types of 
evidence are needed to support his claim, who is responsible 
for securing specific items, and the need for any other 
evidence that the veteran may have in his possession.  The 
VA's thorough notices of all matters required by the VCAA and 
its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  In July 2003, a DRO with 
the RO also reconsidered the matter and issued a new 
decision.    

The RO sent correspondence to the veteran in March 2003 and 
August 2003 as well as statement of the case in July 2003.  
These documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision, as well as the 
need for certain types of evidence and all other evidence in 
the veteran's possession.  

Even if there were any defect in the March 2003 notice, the 
later notices and correspondence from the VA to the veteran 
amply covered all of the necessary aspects of the VA's duty 
to notify and to assist the veteran.  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify" the veteran.

The VA has also satisfied its "duty to assist" the veteran.  
The VA has obtained all available service medical and 
personnel records and has accounted for the absence of any 
alternative types of service records.  The VA has also 
obtained all post-service medical records (both VA and non-
VA) of which it has been appraised.  The VA also afforded the 
veteran an examination in May 2003.  Over many years, the VA 
has attempted to confirm the veteran's allegations, within 
extremely little success, leading to the conclusion that 
further efforts would serve no constructive purpose.  Efforts 
by the RO to confirm the alleged stab wound, both in this 
claim and in other claims, have yielded no results.        

Finally, with regard to the VA's obligations to assist the 
veteran, the Board notes that the record shows an extensive 
history of requests for copies of the veteran's claims folder 
and various aspects of it throughout the years.  Although the 
Board intimates no future course of action with regard to any 
additional requests by the veteran for copies of his claims 
file, it does note that excessive and overly duplicative 
requests for copies of claims folders can put an inordinate 
burden and strain on VA resources.  By now, the veteran 
should amply have access to several full sets of records from 
his VA claims file up to this point in time.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over many years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The Board will now address the merits of the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  (In addition, service connection may be 
presumed for certain chronic diseases, including psychoses, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  However, 
the veteran seeks service connection for PTSD, not a 
psychosis, in this case.  Additionally, while he is diagnosed 
with the psychosis of schizoaffective disorder, such was 
manifested many years after service, not within one year 
after service.)

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  The veteran 
has never contended that he engaged in combat with the enemy 
as defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. 

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted). 

For the reasons set forth below, the Board concludes that the 
veteran's claim must be denied because his alleged stressor 
has not been verified or otherwise corroborated, that 
significant evidence supports a finding that the stressor 
event did not occur, and because the veteran does not have 
PTSD.

The Board first addresses the alleged stressor:  The veteran 
does not contend that he had any combat duty or that the 
alleged stressor occurred in combat.  Rather, he consistently 
alleges that he was stabbed in the back when he was 
temporarily stationed in Korea at some point during his 
active service.    

The VA has tried several times, over several years, in 
several claims, to ensure that all of the service medical 
records are associated with the claims folder and to confirm 
the alleged stressor.  Indeed, the NPRC has searched for 
morning reports, all without success.  Additionally, the 
veteran's belief to the contrary, there is no indication that 
any of his service medical records were involved in any fire 
that destroyed other soldiers' records at an NPRC facility in 
1973.  This fire involved earlier records and a section of 
the facility that did not include the veteran's records.  A 
review of his service records does not indicate missing 
medical records or indications of a back wound during 
service.

The VA has also obtained the veteran's service personnel 
records.  The service personnel records do show that the 
veteran was stationed for a portion of his active service in 
Okinawa, but they do not reflect any active service 
assignments in Korea.  Nevertheless, the Board is able to 
perform an effective review of the evidence and reach its 
conclusion based on a number of factors, including the 
veteran's service medical records and his post-service 
medical records.  For this purpose, the Board can even assume 
that the veteran served in Korea for a period of time.  

None of the obtained service medical or personnel records 
refers to any in-service stab wound.  The veteran has stated 
and testified on many occasions that he was hospitalized for 
10 to 12 days because of the stab wound.  However, there are 
no records of such an extensive hospitalization.  Moreover, 
at separation, examination found no back wounds or scars, 
even though other defects were listed; additionally, the 
separation medical history report did not mention any stab 
wound.

The Board also finds extremely significant the lack of any 
statements by the veteran about any in-service stab wound to 
the back in the late 1970s and throughout the 1980s, when he 
first reported low back pain.  At those times, the veteran 
referred to other injuries, but not to any in-service stab 
wound.  In fact, no such early examinations identified any 
stab wound residuals of the back.  Thus, the veteran did not 
even mention any in-service stab wound (presumably a 
significant injury if the veteran's account of being 
hospitalized for over 10 days is to be believed) until for 
many years after service.  The Board finds that the service 
medical records and, most importantly, post-service medical 
records within ten years of the veteran's discharge from 
service, provides extensive negative evidence against the 
veteran's claim.

The Board notes the veteran's testimony about soldiers who 
witnessed the in-service stabbing and soldiers with 
secondhand knowledge of the alleged incident.  However, 
despite extensive opportunity to provide useful information, 
the veteran's identification of these individuals has either 
been unsatisfactory or vague.  As noted above, efforts to 
contact these people by the RO have failed.  There have been 
previous, extensive efforts to obtain lay statements from the 
soldiers in connection with an earlier claim involving 
service connection for the stab wound itself.  

In this regard, the undersigned must note that the Board 
extensively reviewed the factual record in that matter in a 
March 2000 decision that, in pertinent part, denied a 
petition to reopen a claim for service connection for a stab 
wound to the back.  

More recent VA and non-VA medical records have noted the 
veteran's account of an in-service stab wound to the back and 
have described stab wound residuals.  However, mere 
repetition of the veteran's story by medical professionals 
does not convert his account into a credible, corroborated 
account.

Based on the above, the Board concludes that there is no 
credible verification of the occurrence of the alleged 
stressor (i.e., the in-service stab wound) and significant 
negative evidence against this claim regarding the alleged 
stressor in service. 

The Board also finds that there is no acceptable diagnosis of 
PTSD for VA purposes.  The veteran does not have a PTSD 
diagnosis that comports with the adopted criteria of the DSM-
IV with regard to psychiatric disorders.  From the 1980s 
onwards, the veteran has been diagnosed with and treated for 
extensive symptoms of paranoid schizophrenia and major 
depression.  He also has exhibited significant episodes of 
violent behavior and had been treated for substance abuse.  
However, there is no mention of any PTSD until very recently.  

VA records from 2003 do mention possible diagnoses of PTSD 
and ultimately show treatment for a PTSD diagnosis.  However, 
those records do not discuss the governing criteria for PTSD 
under DSM-IV.  Moreover, they do not specifically account for 
the extensive past psychiatric history of schizophrenia or 
depression.  In this regard, the Board must find that the 
very recent PTSD diagnoses are entitled to very low probative 
value in this case.  

Even more importantly, on VA examination in 2003, the examine 
specifically discussed the DSM-IV criteria and the veteran's 
extensive history of psychiatric symptoms, diagnoses, and 
treatment.  That examination indicated that the veteran did 
not meet all of the criteria for a PTSD diagnosis under DSM-
IV; while his condition met three of the general DSM-IV 
criteria, it did not meet three others.  Indeed, the examiner 
found that the veteran had schizoaffective disorder and that 
this condition, not PTSD, rendered him unemployable.  The 
Board finds that this opinion is entitled to great probative 
value and provides negative evidence against the veteran's 
claim.

The weight of the credible evidence shows that the veteran 
does not currently have PTSD or that any alleged PTSD was 
incurred in or aggravated by his active service.  As the 
preponderance of the evidence is against his claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



